Exhibit 10.3

CASH COLLATERAL ACCOUNT AGREEMENT

THIS CASH COLLATERAL ACCOUNT AGREEMENT (this “Agreement”), dated as of March 1,
2017 by and among CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited
partnership (“Borrower”), EACH OF THE ENTITIES IDENTIFIED AS “GUARANTORS” ON THE
SIGNATURE PAGES OF THIS AGREEMENT (the “Initial Guarantors”) and each Additional
Guarantor (as defined in the Credit Agreement [hereinafter defined]) that may
hereafter become a party to this Agreement (Initial Guarantors and such
Additional Guarantors are sometimes hereinafter referred to individually as a
“Guarantor” and collectively as “Guarantors”; and Borrower and Guarantors are
hereinafter referred to individually as an “Assignor” and collectively as the
“Assignors”), and KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Agent for itself
and the other Lenders from time to time a party to the Credit Agreement (as
hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, KeyBank, individually and as administrative agent, and the
other lenders which are now or hereafter a party thereto have entered into that
certain Credit Agreement dated of even date herewith (as the same may be varied,
extended, supplemented, consolidated, amended, replaced, increased, renewed or
modified or restated, the “Credit Agreement”);

WHEREAS, Lenders have agreed to provide to Borrower (i) a revolving credit loan
facility in the initial amount of up to $136,080,000.00 (the “Revolving Credit
Loan”) pursuant to the Credit Agreement, and which Revolving Credit Loan is
evidenced by, among other things, those certain Revolving Credit Notes made by
Borrower to the order of Lenders in the aggregate principal face amount of
$136,080,000.00 (the Revolving Credit Loan is sometimes hereinafter also
referred to as the “Loan”), and (ii) each other note as may be issued under the
Credit Agreement, each as originally executed, or if varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
from time to time as so varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated (collectively, the “Notes”); and

WHEREAS, the Loan is secured in part by the Borrowing Base Properties (as
defined in the Credit Agreement) owned and/or leased, as applicable, by the
Assignors; and

WHEREAS, the Lenders have required, as a condition to such Loan, that the
Assignors execute this Agreement whereby all Operating Income (as hereinafter
defined) would be deposited into an account held with Depository and described
more particularly herein;

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Lenders to enter into the Credit Agreement, the
parties hereto agree as follows:

1.Defined Terms. Capitalized terms used in this Agreement, but which are not
otherwise expressly defined in this Agreement, shall have the respective
meanings given thereto in the Credit Agreement. In addition, the following terms
shall have the following meanings:

Account Proceeds. Any and all Operating Income or other amounts that are
deposited by Depository, the Assignors, any Manager or otherwise into any of the
Accounts.



--------------------------------------------------------------------------------

Accounts. Collectively, the Operating Accounts, the Collection Accounts, the
Interest Reserve Account, the FF&E Reserve Account and the Taxes and Insurance
Reserve Account.

Collateral. As defined in Section 2, below.

Collection Account. Individually, each account maintained at Depository and
described on Exhibit “A” attached hereto and made a part hereof, and
collectively, all of them, or any successor deposit accounts approved by Agent.

Deposit Account Control Agreement. Any deposit account control agreement,
depository agreement for restricted collateral account, or similar agreement
among Agent, one or more Assignors and Depository relating to an Account.

Depository. Initially, The Huntington National Bank, and thereafter KeyBank
National Association or any other depository that is an Eligible Institution
approved by Agent.

Eligible Account. A separate and identifiable account from all other funds held
by the holding institution that is an account or accounts maintained with a
federal or state-chartered depository institution or trust company which
complies with the definition of Eligible Institution which, in the case of a
state chartered depository institution or trust company is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in any case a
combined capital and surplus of at least $1,000,000,000 and subject to
supervision or examination by federal and state authority.

Eligible Institution. A depository institution or trust company insured by the
Federal Deposit Insurance Corporation the short term unsecured debt obligations
or commercial paper of which are rated at least “A-1” by Standard & Poor’s
Ratings Group (“S&P”), “P-1” by Moody’s Investors Service, Inc. (“Moody’s”), and
“F-1” by Fitch, Inc. (“Fitch”) in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of accounts in which funds are held
for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “A” by Fitch and S&P and “A2” by Moody’s.

Event of Default. As defined in Section 13, below.

FF&E Budget. See Section 7(d), below.

FF&E Reserve Account. The Huntington National Bank Account No. 01893398753 or
any successor reserve account approved by Agent.

Huntington Operating Account. The Huntington National Bank Account
No. 01893398779.

Indemnified Parties. As defined in Section 18(a), below.

Interest Reserve Account. The KeyBank National Association Bank Account
No. 359681577201.

 

2



--------------------------------------------------------------------------------

Lockbox. Any post office box or mailing address through which the income and
proceeds generated by any of the Borrowing Base Properties in the form of cash,
checks, money orders or other items of value payable to an Assignor are
processed by Depository for deposit into an Operating Account.

Manager. A property manager of any of the Borrowing Base Properties.

Monthly FF&E Reserve Deposit. With respect to each Borrowing Base Property, an
amount equal to the greater of (a) four percent (4%) of Gross Hotel Revenues for
such Borrowing Base Property for the preceding calendar month, (b) one-twelfth
(1/12th) of the annual reserve for replacement of FF&E required by the
Management Agreement for such Borrowing Base Property, and (c) one-twelfth
(1/12th) of the annual reserve for replacement of FF&E required by the Franchise
Agreement for such Borrowing Base Property.

Operating Accounts. Individually, The Huntington Operating Account, any other
Eligible Account maintained by any Assignor with a Depository that is designated
as an “Operating Account” on Exhibit “A” attached hereto and made a part hereof,
and collectively all of them, or any other successor deposit account approved by
Agent.

Operating Income. All income, rents, issues, deposits, accounts receivable,
credit card receipts, hotel receipts, profits, room rentals, transient or guest
payments, fees, charges, revenue from the sale or provision of goods and
services or other payments or benefits for the use or occupancy of rooms or
other facilities, and all other revenues of the Borrowing Base Properties from
time to time accruing (including, without limitation, all payments under
Leases).

Permitted Liens. With respect to the Collateral, any Liens expressly permitted
with respect thereto pursuant to §8.2 of the Credit Agreement and any liens or
rights of setoff of Depository under the Deposit Account Control Agreement.

Sweep Period. The period of time commencing on the occurrence of an Event of
Default and continuing for so long as such Event of Default is continuing.

Taxes and Insurance Reserve Account. The Huntington National Bank Account
No. 01893398766 or any successor deposit account approved by Agent.

UCC. The Uniform Commercial Code as in effect in the State of New York.

2. Security for Obligations. To secure the full and punctual payment and
performance by the Guarantors of all duties, responsibilities and obligations of
Guarantors under this Agreement, the Mortgages, the Security Agreement, the
Guaranty and the other Loan Documents to which each is a party and of the
Borrower under this Agreement, the Credit Agreement, the Mortgages, the Notes
and the other Loan Documents to which Borrower is a party, and the full and
punctual payment and performance of the Hedge Obligations (such duties,
responsibilities and obligations are hereinafter referred to as the
“Obligations”), each Assignor hereby assigns, conveys, grants, pledges, and
hypothecates to Agent for the benefit of the Lenders and the holders of the
Hedge Obligations a first-in-lien-priority continuing security interest in and
to the following property of such Assignor, in each case whether certificated or
uncertificated, whether now owned or existing or hereafter acquired or arising
and regardless of where located (all of the same, collectively, the
“Collateral”):

 

3



--------------------------------------------------------------------------------

(a) the Accounts, and all cash, checks, drafts, certificates, passbooks,
instruments and other amounts, if any, from time to time deposited or held
(whether by physical possession, book entry or otherwise) in and/or evidencing
any of the Accounts;

(b) any and all investments from funds in the Accounts, and all cash, checks,
drafts, certificates, pass-books and instruments, if any, from time to time
invested or held (whether by physical possession, book entry or otherwise) in
and/or evidencing the investments, or in any of them;

(c) all interest, dividends, cash, instruments and other property from time to
time held (whether by physical possession, book entry or otherwise) in,
received, receivable, or otherwise payable in respect of, or in exchange for,
any or all of the foregoing;

(d) all present and future accounts, contract rights, chattel paper (whether
tangible or electronic), deposit accounts, documents, general intangibles
(including, without limitation, payment intangibles and software), goods,
instruments (including, without limitation, promissory notes), investment
property, security entitlements, securities accounts, letter of credit rights,
letters of credit, money, supporting obligations (in each case as such terms are
defined in the UCC), and any other rights and interests pertaining to any of the
foregoing, all documents, instruments or passbooks now or hereafter evidencing
the Accounts, all contract rights and claims in respect of the Lockbox or the
Accounts, all replacements, substitutions, renewals, products or proceeds of any
of the foregoing, and all powers, options, rights, privileges and immunities
pertaining thereto (including the right to make withdrawals therefrom); and

(e) all proceeds of any or all of the foregoing of every type.

Agent shall have with respect to the Collateral, in addition to the rights and
remedies herein set forth, all of the rights and remedies available to a secured
party under the UCC, as if such rights and remedies were fully set forth herein.

3. Warranties and Covenants. Assignors hereby warrant and represent to, and
covenant and agree with, Agent as follows:

(a) Assignors are and shall remain the sole beneficial and record (except as to
the record interest of Agent) owner of the Collateral, free and clear of all
liens, restrictions, claims, pledges, encumbrances, charges, claims of third
parties and rights of set-off or recoupment whatsoever (other than those in
favor of Agent hereunder and Permitted Liens), and each Assignor has the full
and complete right, power and authority to grant a security interest in the
Collateral in favor of Agent, in accordance with the terms and provisions of
this Agreement.

(b) This Agreement creates a valid and binding first-in-lien priority pledge and
assignment of and security interest in the Collateral (subject only to
Depository’s security interest and rights of setoff under the Deposit Account
Control Agreement that are not subordinate to Agent’s security interest)
securing the payment and performance of the Obligations and the Hedge
Obligations. The Assignors have not performed and will not perform any acts
which might prevent Agent from enforcing any of the terms and conditions of this
Agreement or which would limit Agent in any such enforcement.

(c) (i) Each Assignor’s correct legal name (including, without limitation,
punctuation and spacing) indicated on the public record of such Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number and federal tax identification number, are as set forth on
Schedule 1 attached hereto and by this reference made a part hereof, (ii) each
Assignor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Schedule 1 attached
hereto and (iii) in order to perfect the pledge and

 

4



--------------------------------------------------------------------------------

security interests granted herein against the Assignors (to the extent the same
are to be perfected by the filing of a financing statement), a UCC Financing
Statement must be filed with the appropriate filing office of the State of
organization of each Assignor and the Deposit Account Control Agreement
executed. Assignors covenant and agree with Agent that Assignors shall not
change any of the matters addressed by clauses (i), (ii) or (iii) of this
paragraph unless they have given Agent thirty (30) days prior written notice of
any such change and executed at the request of Agent or authorized the execution
by Agent or Agent’s counsel of such additional financing statements or other
instruments to be filed in such jurisdictions as Agent may deem necessary or
advisable in its sole discretion to prevent any filed financing statement from
becoming misleading or losing its perfected status.

(d) Schedule 1 correctly sets forth all names and tradenames that Assignors have
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Assignors over the last five years.

(e) Assignors agree to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Agreement
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder. Without
limiting the generality of the foregoing, at any time and from time to time,
Assignors shall, at the request of Agent, make, execute, acknowledge, and
deliver or authorize the execution and delivery of and where appropriate, cause
to be recorded and/or filed and from time to time thereafter to be re-recorded
and/or refiled at such time in such offices and places as shall be deemed
desirable by Agent all such other and further assignments, security agreements,
financing statements, continuation statements, endorsements, assurances,
certificates and other documents as Agent from time to time may require for the
better assuring, conveying, assigning and confirming to Agent the Collateral and
the rights hereby conveyed or assigned or intended now or hereafter to be
conveyed or assigned, and for carrying out the intention or facilitating the
performance of the terms of this Agreement. Upon any failure of Assignors to do
so, Agent may make, execute, record, file, rerecord and/or refile, acknowledge
and deliver any and all such further assignments, security agreements, financing
statements, continuation statements, endorsements, assurances, instruments,
certificates and documents for and in the name of Assignors, and Assignors
hereby irrevocably appoint Agent the agent and attorney-in-fact with full power
of substitutions of Assignors so to do. This power is coupled with an interest
and is irrevocable. Without limiting the generality of the foregoing, Assignors
will obtain such waivers of lien, estoppel certificates or subordination
agreements as Agent may reasonably require to insure the priority of its
security interest in the Collateral. Assignors also shall furnish to Agent such
evidence as Agent reasonably may require from time to time to confirm the value
of the Collateral, and shall do anything else Agent may reasonably require from
time to time to establish a valid security interest in and to further protect
and perfect its security interest in the Collateral.

(f) Assignors agree that, at any time and from time to time, at the expense of
Assignors, Assignors will take such steps as Agent may reasonably request for
Agent, (i) to obtain an acknowledgment, in form and substance reasonably
satisfactory to Agent, of any bailee having possession of any of the Collateral,
stating that the bailee holds possession of such Collateral on behalf of Agent
for the benefit of the Lenders and the holders of the Hedge Obligations, (ii) to
obtain “control” of any investment property, deposit accounts, letter-of-credit
rights, or electronic chattel paper (as such terms are defined in the UCC with
corresponding provisions thereof defining what constitutes “control” for such
items of collateral) in each case in which such items are included as
Collateral, with any agreements establishing control to be in form and substance
reasonably satisfactory to Agent, and (iii) otherwise to insure the continued
perfection and priority of the Agent’s security interest in any of the
Collateral and of the preservation of its rights therein.

 

5



--------------------------------------------------------------------------------

(g) Assignors hereby authorize Agent, its counsel or its representative, at any
time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable in order to
perfect the security interests granted by Assignors under this Agreement or any
other Loan Document, and such financing statements may contain, among other
items as Agent may deem advisable to include therein, the federal tax
identification number and organizational number of Assignors. Agent shall upon
request provide Assignors with copies of any and all such filings made by Agent.

4. General Covenants. The Assignors covenant and agree that, so long as any of
the Obligations are outstanding or have not been paid or performed or any of the
Lenders have any obligation to advance any proceeds of the Loans or issue any
Letters of Credit:

(a) No Assignor, without the prior written consent of Agent, which consent may
be withheld by Agent in its sole and absolute discretion, shall directly,
indirectly or by operation of law sell, transfer, assign, pledge, convey,
option, mortgage, hypothecate or encumber any of the Collateral (other than
pursuant to Permitted Liens). The foregoing shall not limit an Assignor’s rights
to withdraw money from the Accounts (other than the Collection Accounts and the
Interest Reserve Account) in accordance with the terms of this Agreement.

(b) Each Assignor shall at all times defend the Collateral against all claims
and demands of all persons at any time claiming any interest in the Collateral
adverse to Agent’s interest in the Collateral as granted hereunder (other than
pursuant to Permitted Liens).

(c) Each Assignor shall pay all taxes and other charges imposed against the
Collateral, shall not use the Collateral illegally, and shall not suffer to
exist any material loss, theft, damage or destruction of the Collateral and
shall suffer to exist no levy, seizure or attachment of the Collateral.

(d) Except for those items of the Collateral that are delivered to Agent or the
Depository as provided herein, all records of Assignors relative to the
Collateral are and will be kept at the office of Assignors located in Douglas
County, Nebraska. Assignors shall give Agent not fewer than thirty (30) days
prior written notice of any proposed change in either Assignor’s name and any
proposed change in the location of such records, and no Assignor will, without
the prior written consent of Agent, move such records to a location outside of
Douglas County, Nebraska or keep duplicate records with respect to the
Collateral at any address outside such county. Nothing contained in this
subparagraph shall be construed so as to prevent an Assignor from keeping
material abstracted from the books and records described herein at any of its
offices as necessity or convenience dictates.

(e) Assignors hereby irrevocably authorize Agent to exercise any and all rights
of Assignors in respect of the Accounts and to give Depository instructions,
directions and entitlement orders in respect of the Accounts as Agent shall deem
necessary or desirable in order to effectuate the provisions of this Agreement
and the Credit Agreement.

(f) Each of the Accounts shall be a non-interest-bearing account. All amounts on
deposit in the Accounts shall not otherwise be invested.

(g) Assignors shall at all times provide Agent with online access to all
reporting with respect to each Collection Account and Operating Account.

 

6



--------------------------------------------------------------------------------

5. Establishment and Funding of the Collection Account.

(a) Assignors shall promptly deposit or have deposited all Operating Income into
the applicable Collection Account. Assignors shall not commingle the accounts
for the collection of income or other items for the benefit of any of their
respective Subsidiaries (other than the other Assignors) with the accounts for
the collection of the Operating Income. Each Collection Account shall be
established and maintained as a segregated account.

(b) Notwithstanding the terms of Section 5(a), each Assignor, other than TRS
Holiday, that is an Operating Lessee may deposit into a bank located in close
proximity to the Borrowing Base Property operated by it any cash or checks
received by or on behalf of such Assignor in connection with the operation of
such Borrowing Base Property; provided that such Assignor shall cause such
amounts to be transferred by wire transfer to a Collection Account at any time
the balance therein exceeds $2,500.00 but in any event not less frequently than
weekly. No other withdrawals shall be made from any of such accounts. Upon
request of Agent, Assignors shall provide to Agent a list of all such accounts
and copies of the banking statements relating thereto.

(c) Within five (5) days of the date hereof and pursuant to an instruction
letter substantially in the form of Exhibit “B” hereto (a “Payment Direction
Letter”), the Assignors shall have notified and advised each tenant, licensee or
other user or occupant (other than individual persons occupying hotel rooms or
boat slips in the ordinary course of business) of the Borrowing Base Properties
(collectively, the “Tenants”) under each lease, license agreement or other
agreement with respect to the Borrowing Base Properties (whether such lease,
license agreement or other agreement is presently effective or executed after
the date hereof), each Manager, each Person with whom any Assignor does business
on an “accounts receivable” basis with respect to a Borrowing Base Property, to
send directly to the Depository at a lock box address at the Depository (the
“Lock Box Address”) promptly when due all payments, whether in the form of
checks, cash, drafts, money orders or any other type of payment whatsoever of
accounts, accounts receivable, rent, fees or any other Operating Income payable
to any Assignor with respect to a Borrowing Base Property; provided that
notwithstanding the foregoing, the payment direction letters to any consumer
credit/charge card entity or organization which sponsors and administers such
cards as the American Express Card, the Visa Card, the Discover Card and the
MasterCard shall specify that payments from them shall be deposited in a
Collection Account.

(d) Without limiting any of the foregoing provisions of this Section 5(d) but
subject to the terms of Section 5(b), the Assignors shall (or shall cause any
Manager to) deposit with the Depository within three (3) Business Day of receipt
any and all Operating Income of Assignors with respect to the Borrowing Base
Property, as applicable, received by the Assignors or any Manager on behalf of
Assignors. Each of the Assignors agrees not to commingle or permit to be
commingled any income received by them and agrees to hold all such income in
trust for Agent until deposited into the Collection Account or paid directly to
Agent as otherwise required by the Loan Documents.

(e) Without the prior written consent of Agent, neither any Assignor nor the
Manager shall (i) terminate, amend, revoke, modify or contradict any Payment
Direction Letter in any manner or (ii) direct or cause any Person to pay any
amount in any manner other than as provided specifically in the related Payment
Direction Letter.

(f) [Intentionally Omitted.]

(g) No Assignor shall, without the prior written consent of Agent, close,
replace or move the Collection Account, or, except as permitted by Section 5(b),
maintain or have maintained by any other Person for it (including without
limitation any Manager) for the collection of Operating Income other than the
Collection Account.

 

7



--------------------------------------------------------------------------------

(h) Notwithstanding the foregoing or any provision of this Agreement to the
contrary, upon the occurrence and during the continuance of an Event of Default,
Agent reserves the right to (x) take such enforcement actions as it deems
appropriate under the Loan Documents or otherwise under law or in equity,
including, without limitation, the withdrawal and application of funds in the
Accounts, and (y) apply sums received to the amounts owed under the Loan
Documents at such times and in such amounts, order and manner as Agent shall in
its sole discretion elect from time to time and Agent shall in no way be
required to disburse funds in the Collection Accounts, Operating Accounts or
Interest Reserve Account to Assignors.

(i) In the event that a Depository shall be a Person other than The Huntington
National Bank or KeyBank National Association, Assignors shall deliver to Agent
a Deposit Account Control Agreement with respect to any proposed Account, which
agreement shall be in form and substance satisfactory to Agent (provided that
Assignors shall deliver to Agent a Deposit Account Control Agreement
satisfactory to Agent with respect to the Interest Reserve Account). In the
event that a Depository shall not comply with instructions of Agent under a
Deposit Account Control Agreement, or if any Depository (other than KeyBank
National Association or The Huntington National Bank) shall cease to be an
Eligible Institution or an account maintained with such Depository shall cease
to be an Eligible Account, the applicable Assignor shall within ten
(10) Business Days of notice from Agent replace such Account with a new
replacement account with a Depository, which replacement account shall be an
Eligible Account and shall otherwise comply with the terms of this Agreement.
Each Assignor shall provide to Agent a copy of each notice received by such
Assignor from a Depository (other than KeyBank National Association and The
Huntington National Bank) regarding another party asserting any claim or rights
to any Account or amounts therein within two (2) Business Days of receipt of
such notice.

6. Establishment and Funding of the Operating Accounts.

(a) Assignors warrant and represent to, and covenants and agrees with Agent that
Assignors have established the Operating Accounts with Depository.

(b) On and after the date hereof and provided no Event of Default has occurred
and is then continuing, the applicable Depository shall be authorized to deposit
any available funds in the Collection Account with respect to a Borrowing Base
Property at the end of each Business Day to the Operating Account for such
Borrowing Base Property. Assignors shall also promptly deposit into the
Operating Account all cash received from whatever source (whether operating
revenue, proceeds from a capital transaction, contractual payment (such as a
break-up fee) or otherwise); provided that (i) any operating revenue from
non-Borrowing Base Properties (to the extent received by Assignors) shall be
deposited after payment or reserve for such month’s normal and customary
operating expenses for such Real Estate, debt service on Indebtedness secured by
such Real Estate, and capital, tax and insurance reserves approved by Agent, and
(ii) any proceeds from a capital transaction or contractual payment shall be
deposited after payment of amounts due pursuant to §3.2(c) of the Credit
Agreement. So long as no Sweep Period exists, and Borrower is and will be in
compliance with §3.2(c)(iv) of the Credit Agreement, Assignors shall have the
right to withdraw amounts on deposit in the Operating Account shall,
notwithstanding the requirement to fund deposits into the FF&E Reserve Account
and the Taxes and Insurance Reserve Account on the first (1st) day of each
calendar month as provided in this Agreement, be withdrawn and disbursed in the
following order of priority:

(i) First, to the payment of the current month’s corporate overhead and general
and administrative expense of REIT in accordance with a budget approved by
Agent;

(ii) Next, to fund the Tax and Insurance Reserve Account:

 

8



--------------------------------------------------------------------------------

(iii) Next, to pay interest and other amounts due under the Loan Documents;

(iv) Next, to fund the FF&E Reserve Account:

(v) Next, to pay for any Borrowing Base Property level operating expenses
directly attributable to the ownership and operation of the Borrowing Base
Properties (and excluding items which can be paid from the FF&E Reserve Account
and the Taxes and Insurance Reserve Account) for the current month in accordance
with a budget approved by Agent;

(vi) Next, to pay for any capital expenditures or extraordinary expenses for the
Borrowing Base Properties not to be paid for from the FF&E Reserve Account
approved by Agent; and

(vii) Lastly, any and all amounts remaining after application set forth in the
foregoing provisions of this Section 6(b) shall be applied at the end of each
calendar month as follows: (i) fifty percent (50%) shall remain in the Operating
Account and (ii) fifty percent (50%) shall be paid to Agent to prepay and
permanently reduce the Loans and Commitments pursuant to §3.2(c) of the Credit
Agreement; provided that notwithstanding the foregoing, the Borrower,
Guarantors, and/or Subsidiaries shall only be permitted to hold up to $6,000,000
in aggregate in Unrestricted Cash and Cash Equivalents and Assignors shall
immediately pay any excess amounts to Agent to prepay and permanently reduce the
Loans and Commitments as provided in §3.2(c) of the Credit Agreement.
Notwithstanding the foregoing, no application of funds pursuant to this
Section 6(b) shall relieve Borrower of any obligation to pay amounts due to
Agent and the Lenders pursuant to the Credit Agreement and the other Loan
Documents, all of which shall be due and payable as provided therein.

7. Establishment and Funding of the FF&E Reserve Account.

(a) Each Assignor warrants and represents to, and covenants and agrees with
Agent that Assignors have established the FF&E Reserve Account with respect to
Assignors at Depository. The FF&E Reserve Account shall be established and
maintained as a segregated account.

(b) On or before the date hereof, Assignors shall fund not less than
$1,033,274.00 into the FF&E Reserve Account. After the date hereof, Assignors
shall fund into the FF&E Reserve Account on or before the first (1st) day of
each calendar month the Monthly FF&E Reserve Deposit (provided that from and
after the effectiveness of the Eighth Amendment to Credit Agreement, the
obligation of Assignors to fund the Monthly FF&E Reserve Deposit shall be
suspended until January 1, 2021, at which time the obligation to make the
Monthly FF&E Reserve Deposit shall resume). In the event that Depository charges
the FF&E Reserve Account for any fees, returned items or otherwise, Assignors
shall, within five (5) days of such occurrence, make an additional deposit to
the FF&E Reserve Account in the amount so charged.

(c) Each Assignor hereby agrees that it shall only withdraw funds from the FF&E
Reserve Account for the payment of capital expenditures incurred by Assignors
with respect to FF&E for the Borrowing Base Properties for which such reserves
may be applied in accordance with the applicable Management Agreement or
Franchise Agreement, provided that Assignors shall have no further right of
withdrawal from the FF&E Reserve Account if a Sweep Period exists. Upon request
of Agent, Borrower shall provide to Agent supporting detail reasonably
satisfactory to Agent regarding the use of funds from the FF&E Reserve Account.

 

9



--------------------------------------------------------------------------------

(d) On or before November 30 of each year, Borrower shall submit to Agent for
Agent’s approval a budget setting forth Borrower’s good faith estimate of the
Monthly FF&E Reserve Deposit for the following calendar year. The amount so
approved by Agent shall be the estimated Monthly FF&E Reserve Deposit for the
following calendar year. On or before each April 15, July 15, October 15 and
January 15 of each year, Borrower shall deliver to Agent a reconciliation in
form and substance reasonably satisfactory to Agent of the actual Monthly FF&E
Reserve Deposit required by this Agreement for the prior calendar quarter to the
actual estimated amount deposited therein. In the event that the amount
deposited therein for the prior calendar quarter is less than the amount
required for such prior calendar quarter, Borrower shall cause Assignors to
deposit into the FF&E Reserve Account the amount of such deficiency. If the
amount deposited therein for the prior quarter exceeds the amount required to be
deposited therein for the prior calendar quarter, Assignors shall receive a
credit in the amount of such excess towards amounts required to be deposited for
the current calendar quarter.

8. Establishment and Funding of the Interest Reserve Account.

(a) Borrower warrants and represents to, and covenants and agrees with Agent
that Borrower has established the Interest Reserve Account with respect to
Borrower at Depository. The Interest Reserve Account shall be established as a
segregated restricted account. Neither Borrower nor any Assignor shall have any
right to withdraw amounts from the Interest Reserve Account. Agent is authorized
to withdraw amounts from the Interest Reserve Account.

(b) On the effective date of the Sixth Amendment to Credit Agreement, Borrower
shall deposit $1,720,482.74 from an advance of a Loan into the Interest Reserve
Account. On any Interest Payment Date, Agent may withdraw amounts on deposit in
the Interest Reserve Account to pay accrued and unpaid interest due and payable
under the Credit Agreement. Provided that no Sweep Period exists, Borrower may
notify Agent in advance of an Interest Payment Date that Borrower expects to
have insufficient funds to pay some or all of such accrued and unpaid interest
and provide to Agent such information as Agent may reasonably request regarding
funds of the Borrower and Guarantors. Provided that no Sweep Period exists, in
the event that Borrower shall deliver to Agent a certification and pro forma
calculation (together with supporting detail as may be requested by Agent) not
earlier than ten (10) Business Days and not later than five (5) Business Days
before an Interest Payment Date that as of such Interest Payment Date, after
collection of amounts anticipated by such date and payment of the interest due
and payable on such Interest Payment Date, the Unrestricted Cash and Cash
Equivalents of Borrower would be less than $1,500,000.00, then Agent shall on
such Interest Payment Date disburse to itself from the Interest Reserve Account
for the payment of interest such amounts would be necessary (but only to the
extent of available funds in the Interest Reserve Account) to cause Borrower’s
Unrestricted Cash and Cash Equivalent to be not less than $1,500,000.00, and
Borrower shall be responsible for the payment of all other interest due and
payable. Assignors acknowledge and agree that neither the existence of the
Interest Reserve Account, the amount that may at any time be on deposit therein
or any lack or insufficiency of funds therein, shall relieve Borrower and the
other Assignors of any obligation to pay amounts due to Agent and the Lenders
pursuant to the Credit Agreement and the other Loan Documents, all of which
shall be due and payable as provided therein.

9. Establishment and Funding of the Taxes and Insurance Reserve Account.

(a) Each Assignor warrants and represents to, and covenants and agrees with
Agent that Assignors have established the Taxes and Insurance Reserve Account
with respect to Assignors at Depository. The Taxes and Insurance Reserve Account
shall be established and maintained as a segregated account.

 

10



--------------------------------------------------------------------------------

(b) On or before the date hereof, Assignors shall fund not less than $894,944.00
into the Taxes and Insurance Reserve Account. After the date hereof, Assignors
shall fund into the Taxes and Insurance Reserve Account on the first (1st) day
of each calendar month the amounts required by Section 9(c) below (provided that
from and after the effectiveness of the Eighth Amendment to Credit Agreement,
the obligation of Assignors to fund the Tax and Insurance Reserve Account on the
first (1st ) day of each month shall be suspended until January 1, 2021, at
which time the obligation to make deposits to the Tax and Insurance Reserve
Account on the first (1st ) day of each month shall resume). In the event that
Depository charges the Taxes and Insurance Reserve Account for any fees,
returned items or otherwise, Assignors shall, within five (5) days of such
occurrence, make an additional deposit to the Taxes and Insurance Reserve
Account in the amount so charged.

(c) Assignors shall deposit in the Taxes and Insurance Reserve Account an amount
determined by Assignors to be sufficient (when added to the monthly deposits
described herein) to pay the next due installment of real estate taxes and
assessments on each of the Borrowing Base Properties at least thirty (30) days
prior to the due date or the delinquency date thereof and the next due annual
insurance premiums with respect to each of the Borrowing Base Properties at
least thirty (30) days prior to the due date thereof. Commencing on April 1,
2017 and continuing thereafter on the first day of each calendar month
thereafter, Assignors shall cause to be deposited into the Taxes and Insurance
Reserve Account, deposits in an amount equal to one-twelfth (1/12th) of the
amount of the annual Taxes that will next become due and payable on the
Borrowing Base Properties (the “Monthly Tax Impound”), plus one-twelfth (1/12th)
of the amount of the annual Insurance Premiums that will next become due and
payable on insurance policies which Assignors are required to maintain under the
Credit Agreement (the “Monthly Insurance Impound”), each as reasonably estimated
and determined by Assignors and reasonably approved by Agent. If Agent at any
time reasonably determines that the Monthly Tax Impound or Monthly Insurance
Impound is insufficient, Agent may in its discretion adjust the required monthly
payments of such amounts, and Assignors shall be obligated to pay the increased
amounts for the Monthly Tax Impound or Monthly Insurance Impound commencing with
the first day of the next calendar month.

(d) So long as no Sweep Period has occurred and is continuing, all sums held in
the Taxes and Insurance Reserve Account shall be used by Assignors to pay Taxes
and Insurance Premiums before the same become delinquent, provided that
Assignors shall have no further right of withdrawal from the Tax and Insurance
Reserve Account if a Sweep Period exists. Upon request of Agent, Borrower shall
provide to Agent supporting detail reasonably satisfactory to Agent regarding
the use of funds from the Taxes and Insurance Reserve Account.

10. Accounts; Rights With Respect to the Accounts.

(a) Each Assignor acknowledges that the Depository may be affiliated with Agent
or a Lender.

(b) No Assignor shall, without the prior written consent of Agent, close,
replace or move any Collection Account, any Operating Account, the FF&E Reserve
Account, the Tax and Insurance Reserve Account or the Interest Reserve Account.

(c) In order to further secure the performance by the Assignor of the
Obligations and as a material inducement for the Lenders to make the Loan in
accordance with the terms of the Loan Documents, each of the Assignors hereby
(i) requests that the Accounts be established on its behalf at Depository and
(ii) acknowledges that (A) the Accounts will be subject

 

11



--------------------------------------------------------------------------------

to the sole dominion, control and discretion of Agent on behalf of the Lenders
and the Lender Hedge Providers, subject to the terms, covenants and conditions
of this Agreement and the Credit Agreement, and Agent shall further have the
sole right to make withdrawals of Account Proceeds from the Interest Reserve
Account, (B) Agent shall have the sole right to make withdrawals of Account
Proceeds from the Accounts during any Sweep Period in accordance with this
Agreement and the Loan Documents, and (C) none of the Assignors nor any other
Person claiming on behalf of or through the Assignors or otherwise shall have
any right or authority, whether express or implied, to make use of, or withdraw
any Account Proceeds or any other funds, investments or other properties from,
the Accounts, or to give any instructions with respect to the Accounts, except
as expressly set forth in this Agreement. Each Assignor acknowledges and agrees
that each Account will be established, and shall be maintained, by Agent (i) as
a “deposit account” as such term is defined in Section 9-102(a)(29) of the UCC
and (ii) in such a manner that Agent shall have “control” (within the meaning of
Section 9-104(a) of the UCC) over the Accounts, and this Agreement or the
Deposit Account Control Agreement, as applicable, shall be deemed to be a
control agreement for all purposes of Section 9-104 of the UCC. Assignors hereby
irrevocably authorize Agent to exercise any and all rights of Assignors in
respect of the Accounts and to give Depository instructions, directions and
entitlement orders in respect of the Accounts as Agent shall deem necessary or
desirable in order to effectuate the provisions of this Agreement, any Deposit
Account Control Agreement, and the Credit Agreement. Assignors hereby
irrevocably authorize and instruct Depository to execute any such instructions,
directions or entitlement orders Depository receives from Agent. Agent shall be
entitled, at any time Agent is entitled to do so pursuant to the Credit
Agreement and the other Loan Documents, to give Depository written instructions
as to the withdrawal or disposition of funds from time to time credited to the
Accounts, the operation of, deposit of funds to, or payment of items from the
Accounts, or as to any other matters relating to the Accounts, all without
further consent of any Assignor, and Assignors agree to not provide any contrary
instructions to Depository. Each Assignor hereby irrevocably directs Depository
to comply with all such instructions from Agent. No Assignor shall have any
right whatsoever to withdraw or direct the disposition of funds available in the
Collection Account or the Interest Reserve Account. Funds available in the
Collection Account and the Interest Reserve Account shall be disbursed by Agent
and applied in accordance with the terms hereof.

(d) Notwithstanding the forgoing or any provision of this Agreement to the
contrary, upon the occurrence and during the continuance of an Event of Default,
Agent reserves the right to (x) take such enforcement actions as it deems
appropriate under the Loan Documents or otherwise under law or in equity,
including, without limitation, the withdrawal and application of funds in the
Accounts and (y) apply sums received to the amounts owed under the Loan
Documents at such times and in such amounts, order and manner as Agent shall in
its sole discretion elect from time to time and Agent shall in no way be
required to disburse funds in the Accounts to Assignors.

(e) [Intentionally Omitted.]

(f) Assignors hereby grant the Agent access to all reports and statements
relating to the Accounts.

11. Agent’s Right to Perform Assignors’ Obligations; No Liability of Agent or
Lenders. If an Assignor fails to perform its covenants or obligations under this
Agreement beyond any applicable period for notice and cure, Agent may itself
perform, or cause performance of, such covenants or obligations, and the
reasonable expenses of Agent incurred in connection therewith shall be payable
by the Assignors to Agent in accordance with Section 16 hereof. Notwithstanding
the Agent’s right to perform at its sole discretion certain obligations of the
Assignors, Agent’s exercise of any of its rights or remedies hereunder, under
any of the other Loan Documents, or otherwise at law or in equity, shall not
cause Agent to be deemed to be a mortgagee-in-possession, nor shall Agent or the
Lenders be subject to any liability with respect to the Borrowing Base
Properties, the Collateral, or otherwise based upon any claim of lender
liability.

 

12



--------------------------------------------------------------------------------

12. Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof, Agent shall not have any duty as to any Collateral in its possession or
control as agent therefor or bailee thereof or any income thereon or the
preservation of rights against any Person or otherwise with respect thereto.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession, if the Collateral is accorded
treatment substantially equal to that which such person accords its own
property, it being understood that Agent shall not be liable or responsible for
any loss or damage to any of the Collateral, or for any diminution in value
thereof, by reason of the act or omission of Agent, Depository or their
respective affiliates, agents, employees or bailees, except to the extent that
such loss or damage results from Agent’s gross negligence or willful misconduct.

13. Events of Default. An Event of Default (herein so called) shall exist
hereunder upon the occurrence of any of the following:

(a) Any warranty, representation or statement made by or on behalf of the
Assignors in this Agreement proves untrue or misleading in any material respect
when made or when deemed to have been made or repeated; or

(b) Any Assignor shall fail to duly and fully comply with any covenant,
condition or agreement in Sections 3(a), 4(a), 4(g), 5(a), 5(e), 5(g), 7(c),
9(d) or 23 of this Agreement; or

(c) Assignors shall fail to comply with any monetary obligation under this
Agreement, and the same shall not be cured within any period of notice and cure
permitted by the Credit Agreement, subject to any limitations therein on the
number or frequency of such notices; or

(d) Assignors shall fail to duly and fully comply with any other covenant,
condition or agreement of this Agreement (other than those specified above in
this Section) and the same is not cured within thirty (30) days following
receipt of written notice of such default; or

(e) The occurrence of an Event of Default under any of the other Loan Documents;
or

(f) Any amendment to or termination of any financing statement naming Assignors
as debtors and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by, or such filing is caused by, or at the
instance of, Assignors or is filed by, or such filing is caused by, or at the
instance of, any principal, member, general partner or officer of Assignors
without the prior written consent of Agent; or

(g) Any amendment to or termination of a financing statement naming Assignors as
debtors and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent’s
counsel without the prior written consent of Agent and the effect of such filing
is not completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Assignors thereof.

 

13



--------------------------------------------------------------------------------

14. Remedies.

(a) Upon the occurrence and during continuance of an Event of Default, Agent,
without limitation, may:

(i) without notice to Assignors, except as required by law, and at any time or
from time to time, charge, set-off, and otherwise apply all or any part of the
Collateral against the Obligations and the Hedge Obligations or any part
thereof;

(ii) in its sole discretion, at any time and from time to time, exercise any and
all rights and remedies available to it under this Agreement, and/or as a
secured party under the UCC; and

(iii) demand, collect, take possession of, receipt for, settle, compromise,
adjust, sue for, foreclose, or otherwise realize upon the Collateral (or any
portion thereof) as Agent may determine in its sole discretion.

(b) Each Assignor hereby expressly waives, to the fullest extent permitted by
law, presentment, demand, protest or any notice of any kind in connection with
this Agreement or the Collateral except as otherwise specifically provided
herein. Agent may take any action deemed by Agent to be necessary or appropriate
to the enforcement of the rights and remedies of Agent under this Agreement,
and/or under any of the other Loan Documents. The remedies of Agent shall
include, without limitation, all rights and remedies specified in this
Agreement, all remedies of Agent under applicable general or statutory law, and
the remedies of a secured party under the UCC as enacted in the State of New
York, regardless of whether the UCC has been enacted or enacted in that form in
any other jurisdiction in which such right or remedy is asserted. In addition to
such other remedies as may exist from time to time, whether by way of set-off,
banker’s lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, Agent is authorized at any time and from time to time,
without notice to or demand upon the Assignors (any such notice or demand being
expressly waived by the Assignors) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by Agent to or for the credit of or the account
of an Assignor against any and all of the Obligations, irrespective of whether
or not Agent shall have made any demand for payment and although the Obligations
may be unmatured. Any notice required by law, including, but not limited to,
notice of the intended disposition of all or any portion of the Collateral,
shall be reasonable and properly given in the manner prescribed for the giving
of notice herein, and, in the case of any notice of disposition, if given at
least ten (10) days prior to such disposition. Agent may require the Assignors
to assemble the Collateral and make it available to Agent at any place to be
designated by Agent which is reasonably convenient to the parties hereto. It is
expressly understood and agreed that Agent shall be entitled to dispose of the
Collateral at any public or private sale, and that Agent shall be entitled to
bid and purchase at any such sale. To the extent the Collateral consists of
marketable securities, Agent shall not be obligated to sell such securities for
the highest price obtainable, but shall sell them at the market price available
on the date of sale. Agent shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given. Agent may, without notice or
publication, adjourn any public sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of each Assignor. In the event that any consent,
approval or authorization of any governmental agency or commission will be
necessary to effectuate any such sale or sales, each Assignor shall execute all
such applications or other instruments as Agent may deem reasonably necessary to
obtain such consent, approval or

 

14



--------------------------------------------------------------------------------

authorization. Agent may notify any account debtor or obligor with respect to
the Collateral to make payment directly to Agent, and may demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose or realize upon the
Collateral as Agent may determine whether or not the Obligations or the
Collateral are due, and for the purpose of realizing Agent’s rights therein,
Agent may receive, open and dispose of mail addressed to each Assignor and
endorse notes, checks, drafts, money orders, documents of title or other
evidences of payment, shipment or storage or any other form of Collateral on
behalf and in the name of each Assignor, as its attorney-in-fact. In addition,
each Assignor hereby irrevocably designates and appoints Agent its true and
lawful attorney-in-fact either in the name of Agent or such Assignor to (i) sign
such Assignor’s name on any Collateral, drafts against account debtors,
assignments, any proof of claim in any bankruptcy or other insolvency proceeding
involving any account debtor, any notice of lien, claim of lien or assignment or
satisfaction of lien, or on any financing statement or continuation statement
under the UCC relating to the Collateral; (ii) send verifications of accounts
receivable to any account debtor; and (iii) in connection with a transfer of the
Collateral as described above, sign in such Assignor’s name any documents
necessary to transfer title to the Collateral to Agent or any third party. All
acts of said power of attorney are hereby ratified and approved and Agent shall
not be liable for any mistake of law or fact made in connection therewith. This
power of attorney is coupled with an interest and shall be irrevocable so long
as any amounts remain unpaid on any of the Obligations or any Lender has any
obligation to advance any proceeds of the Loan. All remedies of Agent shall be
cumulative to the full extent provided by law. Pursuit by Agent of certain
judicial or other remedies shall not abate nor bar other remedies with respect
to the Obligations or to other portions of the Collateral. Agent may exercise
its rights to the Collateral without resorting or regard to other collateral or
sources of security or reimbursement for the Obligations. The rights and
remedies available to Agent in this Section 14(b) may only be exercised upon the
occurrence and during the continuance of an Event of Default.

(c) Whether or not an Event of Default has occurred and whether or not Agent is
the absolute owner of the Collateral, Agent may take such action as Agent may
deem reasonably necessary to protect the Collateral or its security interest
therein, Agent being hereby authorized to pay, purchase, contest and compromise
any encumbrance, charge or lien which in the judgment of Agent appears to be
prior or superior to its security interest, and in exercising any such powers
and authority to pay reasonably necessary expenses, employ counsel and pay
reasonable attorney’s fees. Any such advances made or expenses incurred by Agent
shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the default rate payable pursuant to the Credit
Agreement.

15. No Waiver.

(a) The rights and remedies provided in this Agreement and the other Loan
Documents are cumulative and may be exercised independently or concurrently, and
are not exclusive of any other right or remedy provided at law or in equity. No
failure to exercise or delay by Agent in exercising any right or remedy
hereunder or under any of the other Loan Documents shall impair or prohibit the
exercise of any such rights or remedies in the future or be deemed to constitute
a waiver or limitation of any such right or remedy or acquiescence therein.
Every right and remedy granted to Agent under Section 10 above, or elsewhere in
this Agreement, or by any of the other Loan Documents, or otherwise available at
law or in equity, may be exercised by Agent at any time and from time to time,
and as often as Agent may deem it expedient. Any and all of Agent’s rights with
respect to the lien and security interest granted hereunder shall continue
unimpaired, and the Assignors shall be and remain obligated in accordance with
the terms hereof,

 

15



--------------------------------------------------------------------------------

notwithstanding (i) any proceeding by or against any of the Assignors under the
Bankruptcy Code or any bankruptcy, insolvency or reorganization laws or statutes
of any state, (ii) the release or substitution of Collateral at any time, or of
any rights or interests therein or (iii) any delay, extension of time, renewal,
compromise or other indulgence granted by the Agent or the Lenders after an
Event of Default, with respect to the Collateral or otherwise hereunder. No
delay or extension of time by Agent in exercising any power of sale, option or
other right or remedy hereunder, and no notice or demand which may be given to
or made upon the Assignors by Agent, shall constitute a waiver thereof, or
limit, impair or prejudice Agent’s right, without notice or demand, to take any
action against the Assignors or to exercise any other power of sale, option or
any other right or remedy.

(b) No amendment or waiver of any provision of this Agreement nor consent to any
departure therefrom shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Failure on the part of Agent to complain of any act or failure to act which
constitutes an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by Agent of Agent’s rights hereunder or
impair any rights, powers or remedies consequent on any Event of Default. Each
Assignor hereby waives to the extent permitted by law all rights which such
Assignor has or may have under and by virtue of the UCC, and any federal, state,
county or municipal statute, regulation, ordinance, Constitution or charter, now
or hereafter existing, similar in effect thereto, providing any right of such
Assignor to notice except as provided herein and to a judicial hearing prior to
seizure by Agent of any of the Collateral. Each Assignor hereby waives and
renounces for itself, its respective heirs, successors and assigns, all rights
to the benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, homestead, redemption and
appraisement now provided or which may hereafter be provided by the Constitution
and laws of the United States and of any state thereof, both as to itself and in
and to all of its property, real and personal, against the enforcement of this
Agreement and the collection of any of the Obligations.

16. Expenses. The Collateral shall secure, and Assignors shall pay to Agent,
within five (5) days of demand, from time to time, all costs and expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements,
and transfer, recording and filing fees, taxes and other charges) of, or
incidental to, the creation or perfection of any lien or security interest
granted or intended to be granted hereby, the custody, care, sale, transfer,
administration, collection of, or realization on the Collateral, or in any way
relating to the enforcement, protection, or preservation of the rights or
remedies of Agent under this Agreement, the Notes, or any of the other Loan
Documents.

17. Agent Appointed-In-Fact. Each Assignor hereby irrevocably constitutes and
appoints Agent as such Assignor’s true and lawful attorney-in-fact, with full
power of substitution, to execute, acknowledge, and deliver any instruments and
to exercise and enforce every right, power, remedy, option, and privilege of
such Assignor, with respect to the Collateral, and do in the name, place and
stead of such Assignor, all such acts, things and deeds for and on behalf of and
in the name of such Assignor which such Assignor could or might do or which
Agent may deem necessary to more fully vest in Agent the rights and remedies
provided for herein and to accomplish the purposes of this Agreement. The
foregoing powers of attorney are irrevocable and coupled with an interest. If an
Assignor fails to perform any of its obligations under this Agreement, Agent may
itself perform or cause performance of any such obligation, and any reasonable
expenses of Agent incurred in connection therewith shall be paid by the
Assignors as provided in Section 12 above. Notwithstanding the foregoing, in no
event shall Agent be entitled to act on behalf of Assignors pursuant to this
Section unless there is the occurrence of and continuation of an Event of
Default.

 

16



--------------------------------------------------------------------------------

18. Liability of Agent.

(a) AGENT SHALL BE RESPONSIBLE FOR THE PERFORMANCE ONLY OF SUCH DUTIES AS ARE
SPECIFICALLY SET FORTH HEREIN, AND NO DUTY SHALL BE IMPLIED FROM ANY PROVISION
HEREOF. AGENT SHALL NOT BE UNDER ANY OBLIGATION OR DUTY TO PERFORM ANY ACT WHICH
WOULD EXPOSE IT TO EXPENSE OR LIABILITY OR TO INSTITUTE OR DEFEND ANY SUIT IN
RESPECT HEREOF, OR TO ADVANCE ANY OF ITS OWN MONIES. THE ASSIGNORS SHALL
INDEMNIFY AND HOLD AGENT AND ITS RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, AND REPRESENTATIVES (COLLECTIVELY, THE “INDEMNIFIED PARTIES”)
HARMLESS FROM AND AGAINST ANY LOSS, COST OR DAMAGE (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY THE AGENT
OR ANY OTHER INDEMNIFIED PARTY, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, EXCEPT ANY LOSS, COST OR DAMAGE RESULTING FROM AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION
AFTER EXHAUSTION OF ALL APPLICABLE APPEAL PERIODS.

(b) Agent shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by it to be genuine, and it may be assumed that any person
purporting to give any of the foregoing in connection with the provisions hereof
has been duly authorized to do so. Agent may consult with counsel, and the
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered by it hereunder and in good faith in
accordance therewith. Agent shall not be liable to the Assignors for any act or
omission done or omitted to be done by it in reliance upon any instruction,
direction, or certification received by Agent without gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction
after the exhaustion of all applicable appeal periods. NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, IN NO EVENT SHALL AGENT HAVE ANY LIABILITY TO
ASSIGNORS FOR ANY CONSEQUENTIAL, SPECIAL, PUNITIVE OR INDIRECT LOSS OR DAMAGE
WHETHER OR NOT ANY CLAIM FOR SUCH DAMAGES IS BASED ON TORT OR CONTRACT OR AGENT
KNEW OR SHOULD HAVE KNOWN THE LIKELIHOOD OF SUCH DAMAGES IN ANY CIRCUMSTANCES.

19. Security Interest Absolute. All rights of Agent, and the security interest
hereunder, and all of the Obligations secured hereby, shall be absolute and
unconditional, irrespective of:

(a) Any lack of validity or enforceability of any of the Loan Documents;

(b) Any change in the time (including the extension of the maturity date of the
Loan), manner, or place of payment of, or in any other term of, all or any of
the Obligations or any other amendment or waiver of or any consent to any
departure from the Loan Documents;

(c) Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or

 

17



--------------------------------------------------------------------------------

(d) Any other circumstance (other than payment of the Obligations in full) that
might otherwise constitute a defense available to, or a discharge of, an
Assignor or any third party for the Obligations or any part thereof.

20. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations and the return of all outstanding
Letters of Credit and the termination of the obligation of the Lenders to
advance any proceeds of the Loan. Upon payment in full of the Obligations and
the return of all outstanding Letters of Credit and the termination of the
obligation of the Lenders to advance any proceeds of the Loan, this Agreement
shall terminate and Assignors shall be entitled to the return, upon their
request and at their expense, of such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof and Agent shall at the
Assignors’ expense execute such instruments and documents as may be reasonably
requested by Assignors to evidence such termination and the release of the lien
hereof.

21. Cash Collateral. In the event that any Assignor becomes the subject of a
proceeding under Title 11, U.S.C.A. as amended from time to time or any
successor statute thereto (the “Bankruptcy Code”), the parties hereto agree that
the Collateral shall constitute “cash collateral” of Agent under Section 363 of
the Bankruptcy Code.

22. Notices: Effectiveness. Each notice, demand, election or request provided
for or permitted to be given pursuant to this Agreement (hereinafter in this
Section 22 referred to as “Notice”), but specifically excluding to the maximum
extent permitted by law any notices of the institution or commencement of
foreclosure proceedings, must be in writing and shall be deemed to have been
properly given or served by personal delivery or by sending same by overnight
courier or by depositing same in the United States Mail, postpaid and registered
or certified, return receipt requested, or as expressly permitted herein, by
telecopy and addressed as follows:

If to the Agent:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Tom Schmitt

Telecopy No.: (770) 510-2195

and

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Michele Barber

Telecopy No.: (770) 510-2195

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

 

18



--------------------------------------------------------------------------------

If to the Assignors:

c/o Condor Hospitality Limited Partnership

4800 Montgomery Lane1800 West Pasewalk Avenue, Suite 220

Bethesda, Maryland 20814120

Norfolk, Nebraska 68701

Attn: Jonathan J. GanttJ. William Blackham

Telecopy No.: (402) 371-4229

With a copy to:

McGrath North Mullin & Kratz, PC LLO

First National Tower, Suite 3700

1601 Dodge Street

Omaha, Nebraska 68102

Attn: Jason D. Benson, Esq.

Telecopy No.: (402) 952-6864

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Assignors or the Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.

23. Replacement of Depository. Assignors shall not replace Depository without
the prior written consent of the Agent. In the event that Depository shall not
be a Lender, Assignors shall within fifteen (15) days of request of the Agent
replace the Accounts with Depository with Accounts maintained at KeyBank, with
KeyBank acting as Depository. In the event that Depository shall terminate or
give notice of its intent to terminate any Deposit Account Control Agreement,
Assignors shall within fifteen (15) days of the earlier to occur of such
termination or notice of intent to terminate, replace the Accounts with
Depository with Accounts maintained at KeyBank, with KeyBank as Depository. In
either event, Assignors, Agent and KeyBank, shall enter into such amendments to
this Agreement and provide such further assurances as Agent may reasonably
require to document and evidence such change.

24. No Unwritten Agreements. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

19



--------------------------------------------------------------------------------

25. Miscellaneous.

(a) This Agreement together with the Credit Agreement and the other Loan
Documents constitutes the entire and final agreement between the parties with
respect to the subject matter hereof and may not be changed, terminated or
otherwise varied, except by a writing duly executed by the parties.

(b) No waiver of any term or condition of this Agreement, whether by delay,
omission, or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their respective successors and permitted assigns.

(d) [Intentionally Omitted.]

(e) All captions in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.

(f) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York pursuant to Section 5-1401 of the New
York General Obligations Law.

(g) This Agreement may be executed in any number of counterparts.

(h) Time is of the essence with respect to each and every obligation under this
Agreement.

(i) The obligations of Assignors under this Agreement shall be joint and
several.

(j) Agent agrees to execute such documents as Assignors may reasonably request
to terminate the provisions should the Obligations secured by this Agreement be
paid and performed according to the terms and effect thereof when the same shall
become due and payable, and should Assignors perform all covenants contained
herein in a timely manner and the obligation of the Lenders to make Loans and
issue Letters of Credit under the Credit Agreement has terminated (other than
surviving indemnity obligations as to which no claim is then pending)

(k) This Agreement together with the Depository Account Control Agreement
constitutes the entire and final agreement between the parties with respect to
the subject matter hereof and may not be changed, terminated or otherwise
varied, except by a writing duly executed by the parties. In the event of any
conflict between the terms of this Agreement and the Depository Account Control
Agreement, this Agreement shall be deemed to control.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Agreement under seal as of the day and year first above written.

 

BORROWER: CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
By:   Condor Hospitality REIT Trust, a Maryland real estate investment trust,
its general partner   By:  

                 

  Name: Jonathan J. GanttJ. William Blackham   Title: Vice President GUARANTORS:
CONDOR HOSPITALITY REIT TRUST, a Maryland real estate investment trust By:  

 

Name: Jonathan J. GanttJ. William Blackham Title: Vice President CONDOR
HOSPITALITY TRUST, INC., a Maryland corporation By:  

 

Name: Jonathan J. GanttJ. William Blackham Title:   Senior Vice President &
Chief Financial Executive Officer

(Signatures Continued On Next Page)

SIGNATURE PAGE TO CASH COLLATERAL ACCOUNT AGREEMENT - KEYBANK/CONDOR 2018



--------------------------------------------------------------------------------

TRS LEASING, INC., a Virginia corporation By:  

                 

Name: Jonathan J. GanttJ. William Blackham Title: Vice President

(Signatures Continued On Next Page)

SIGNATURE PAGE TO CASH COLLATERAL ACCOUNT AGREEMENT - KEYBANK/CONDOR 2018



--------------------------------------------------------------------------------

SPPR-SOUTH BEND, LLC, a Delaware limited liability company By:   Condor
Hospitality Limited Partnership, a   Virginia limited partnership, its manager  
By:   Condor Hospitality REIT Trust, a Maryland     real estate investment
trust, its general partner     By:                                     
                                    Name: Jonathan J. GanttJ. William Blackham  
  Title: Vice President CDOR SAN SPRING, LLC, a Delaware limited liability
company By:  

 

Name: Jonathan J. GanttJ. William Blackham Title: Vice President TRS SAN SPRING,
LLC, a Delaware limited liability company By:  

 

Name: Jonathan J. GanttJ. William Blackham Title: Vice President SPPR-DOWELL,
LLC, a Delaware limited liability company By:   SPPR-Dowell Holdings, Inc., a
Delaware   corporation, its manager   By:  

 

  Name: Jonathan J. GanttJ. William Blackham   Title: Vice President

(Signatures Continued On Next Page)

SIGNATURE PAGE TO CASH COLLATERAL ACCOUNT AGREEMENT - KEYBANK/CONDOR 2018



--------------------------------------------------------------------------------

SPPR-DOWELL HOLDINGS, INC., a Delaware corporation By:  

                              

Name: Jonathan J. GanttJ. William Blackham Title: Vice President SPPR-DOWELL TRS
SUBSIDIARY, LLC, a Delaware limited liability company By:   Condor Hospitality
REIT Trust, a Maryland real   estate investment trust, its manager   By:  

                                  

  Name: Jonathan J. GanttJ. William Blackham   Title: Vice President SOLOMONS
BEACON INN LIMITED PARTNERSHIP, a Maryland limited partnership By:   Solomons
GP, LLC, a Delaware limited liability   company, its general partner   By:  

                          

  Name: Jonathan J. GanttJ. William Blackham   Title: Vice President SOLOMONS
GP, LLC, a Delaware limited liability company By:  

 

Name: Jonathan J. GanttJ. William Blackham Title: Vice President TRS SUBSIDIARY,
LLC, a Delaware limited liability company By:  

 

Name: Jonathan J. GanttJ. William Blackham Title: Vice President

(Signatures Continued On Next Page)

SIGNATURE PAGE TO CASH COLLATERAL ACCOUNT AGREEMENT - KEYBANK/CONDOR 2018



--------------------------------------------------------------------------------

SPPR-HOTELS, LLC, a Delaware limited liability company By:   SPPR Holdings,
Inc., a Delaware corporation, its   manager    
By:                                                                             
Name: Jonathan J. GanttJ. William Blackham     Title: Vice President SPPR
HOLDINGS, INC., a Delaware corporation By:    

                          

Name: Jonathan J. GanttJ. William Blackham Title: Vice President SPPR TRS
SUBSIDIARY, LLC, a Delaware limited liability company By:   TRS Leasing, Inc., a
Virginia corporation, its   manager     By:                                     
                                            Name: Jonathan J. GanttJ. William
Blackham     Title: Vice President CDOR AUS LOUIS, LLC, CDOR LEX LOWRY, LLC,
CDOR TLH MAGNOLIA, LLC, TRS AUS LOUIS, LLC, TRS LEX LOWRY, LLC, TRS TLH
MAGNOLIA, LLC, CDOR MCO VILLAGE, LLC, TRS MCO VILLAGE, LLC, CDOR ELP EDGE, LLC,
TRS ELP EDGE, LLC, CDOR AUS CASEY, LLC, TRS AUS CASEY, LLC, CDOR AUS TECH, LLC,
TRS AUS TECH, LLC, each a Delaware limited liability company

By:

   

 

Name: Jonathan J. GanttWilliam Blackham

Title: Vice President

(Signatures Continued On Next Page)

SIGNATURE PAGE TO CASH COLLATERAL ACCOUNT AGREEMENT - KEYBANK/CONDOR 2018



--------------------------------------------------------------------------------

CDOR CHS HOLIDAY, LLC, a Delaware limited liability company By:  

 

Name: Jonathan J. GanttWilliam Blackham Title: Vice President TRS CHS HOLIDAY,
LLC, a Delaware limited liability company By:  

                             

Name: Jonathan J. GanttJ. William Blackham Title: Vice President SPRING STREET
HOTEL PROPERTY LLC, SPRING STREET HOTEL OPCO LLC, each a Delaware limited
liability company By:  

 

Name: Arinn Cavey J. William Blackham Title: Vice President

(Signatures Continued On Next Page)

SIGNATURE PAGE TO CASH COLLATERAL ACCOUNT AGREEMENT - KEYBANK/CONDOR 2018



--------------------------------------------------------------------------------

AGENT: KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent
By:  

                                 

Name:  

 

Title:  

 

SIGNATURE PAGE TO CASH COLLATERAL ACCOUNT AGREEMENT - KEYBANK/CONDOR 2018



--------------------------------------------------------------------------------

EXHIBIT “A”

COLLECTION ACCOUNT

 

Account Name

  

Huntington Account Name

   Huntington
Account # Cherry Cove ZBA    TRS Leasing, Inc. (Cherry Cove)    01893398818
Kinseth ZBA    TRS Leasing, Inc. (Kinseth)    01893398805 HMA ZBA    TRS
Leasing, Inc. (HMA)    01893398795 TRS Vista TAL ZBA    TRS Leasing, Inc. (TRS
Vista TAL)    01893398847 TRS Vista R Rock ZBA    TRS Leasing, Inc. (TRS Vista R
Rock)    01893398672 TRS VISTA LEX ZBA    TRS Leasing, Inc. (TRS VISTA LEX)   
01893398669 TRS Peach MCO ZBA    TRS Leasing, Inc. (TRS Peach MCO)   
01893398685 TRS AIM ELK ZBA    TRS Leasing, Inc. (TRS AIM ELK)    01893423660
TRS AIM AUS Casey ZBA    TRS Leasing, Inc. (TRS AIM AUS Casey)    01893423673
TRS AIM Austin Tech ZBA    TRS Leasing, Inc. (TRS AIM Austin Tech ZBA)   
01893423686 Spring Street Hotel OpCo LLC (Depository)    Spring Street Hotel
OpCo LLC    01893687888

Account Name

  

Wells Fargo Account Name

   Wells Fargo
Account # TRS CHS Holiday, LLC (Depository)    TRS CHS Holiday, LLC   
4019959469

[Exhibit A to Sixth Amendment to Cash Collateral Account
Agreement—KeyBank/Condor]



--------------------------------------------------------------------------------

OPERATING ACCOUNT

 

Account Name

  

Wells Fargo Account Name

  

Wells Fargo
Account #

TRS CHS Holiday LLC (Operating Account)    TRS CHS Holiday LLC    4083308874

[Exhibit A to Sixth Amendment to Cash Collateral Account
Agreement—KeyBank/Condor]



--------------------------------------------------------------------------------

EXHIBIT “B”

Payment Direction Letter

                             , 201    

[Recipient]

                                                                         
                                    

 

  Re:

Payment Direction Letter for Describe Property                              (the
“Property”) and [Describe applicable lease, credit card account number, etc., as
applicable]

Dear _______________:

                             , a                             , and the owner or
lessee of the Property has pledged its interest in the Property to KEYBANK
NATIONAL ASSOCIATION, a national banking association, as Agent (“Agent”) for
itself and the other Lenders from time to time a party to a Credit Agreement
with Condor Hospitality Limited Partnership dated as of March 1, 2017 and has
agreed that all payments and all other revenue due the undersigned will be paid
directly to a bank selected by the Agent. Therefore, from and after
                            , 20    , all payments to be paid by you should be
paid as follows:

(1) If paying by check, money order or other instrument, please mail such items
to the following address:

[LOCK BOX BANK]

[Lock Box Address]

All checks or other instruments should be made out to the name of the
“                            ”; or

Transfer such amounts by the ACH System or wire transfer to the following
account:

 

The Huntington National Bank

ABA#                         

Attn:

Fax:

Account of:

Account #                                 

These payment instructions cannot be withdrawn or modified without the prior
written consent of the Agent, or pursuant to a joint written instruction from
the undersigned and the Agent. Until you receive written instructions from the
Agent, continue to send all payments due to the address of the clearing bank
(the “Lock Box Bank”) indicated above. All payments must be delivered to such
Lock Box Bank no later than the day on which such amounts are due under the
applicable agreement.

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

Additionally, this Payment Direction Letter shall also constitute notice to you
of Agent’s mortgage or other security instrument against or relating to the
Property, and any notice or other communication required to be delivered to the
undersigned’s lender pursuant to your applicable agreement including, without
limitation, a failure by the undersigned to perform its obligations under such
agreement, should be delivered to:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Tom Schmitt

We appreciate your cooperation in this matter.

 

OWNER:

                                                                          ,

 

a                                                                          

By:                                                                          

Name:                                                                          

Title:                                                                          

LESSEE:

                                                                          ,

 

a                                                                          

By:                                                                          

Name:                                                                          

Title:                                                                          

 

EXHIBIT “B” - PAGE 2



--------------------------------------------------------------------------------

SCHEDULE 1

DESCRIPTION OF ASSIGNORS

1. Condor Hospitality Limited Partnership, a Virginia limited partnership, has
been operating under said name and identity or corporate structure without
change since September 14, 2016.

Names and Tradenames used within the last five years: Supertel Limited
Partnership

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: L011325-0.

Federal Tax Identification Number: 52-1889549.

2. Condor Hospitality REIT Trust, a Maryland real estate investment trust, has
been operating under said name and identity or corporate structure without
change since September 16, 2016.

Names and Tradenames used within the last five years: Supertel Hospitality REIT
Trust

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: D04640488.

Federal Tax Identification Number: 52-6891397.

 

SCHEDULE 1 - PAGE 1



--------------------------------------------------------------------------------

3. Condor Hospitality Trust, Inc., a Maryland corporation, has been operating
under said name and identity or corporate structure without change since
July 14, 2015.

Names and Tradenames used within the last five years: Supertel Hospitality, Inc.

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: D15818842.

Federal Tax Identification Number: 52-1889548.

4. Solomons Beacon Inn Limited Partnership, a Maryland limited partnership, has
been operating under said name and identity or corporate structure without
change since May 31, 1985.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: M01938752.

Federal Tax Identification Number: 52-1915958.

 

SCHEDULE 1 - PAGE 2



--------------------------------------------------------------------------------

5. Solomons GP, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
November 12, 2002.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 3589791.

Federal Tax Identification Number: 52-1889549.

6. SPPR Holdings, Inc., a Delaware corporation, has been operating under said
name and identity or corporate structure without change since October 6, 2005.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 4042121.

Federal Tax Identification Number: 20-3608328.

 

SCHEDULE 1 - PAGE 3



--------------------------------------------------------------------------------

7. SPPR TRS Subsidiary, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since October 27, 2005.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 4051619.

Federal Tax Identification Number: 20-3693000.

8. SPPR-Dowell Holdings, Inc., a Delaware corporation, has been operating under
said name and identity or corporate structure without change since September 1,
2012.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 5217062.

Federal Tax Identification Number: 46-1065172.

 

SCHEDULE 1 - PAGE 4



--------------------------------------------------------------------------------

9. SPPR-Dowell TRS Subsidiary, LLC, a Delaware limited liability company, has
been operating under said name and identity or corporate structure without
change since September 21, 2012.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 5216873.

Federal Tax Identification Number: 52-2356700.

10. SPPR-Dowell, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
September 21, 2012.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 5216872.

Federal Tax Identification Number: 46-1072136.

 

SCHEDULE 1 - PAGE 5



--------------------------------------------------------------------------------

11. SPPR-Hotels, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
November 2, 2005.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 4042116.

Federal Tax Identification Number: 20-3609070.

12. SPPR-South Bend, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since October 6, 2005.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 4042151.

Federal Tax Identification Number: 20-3608751.

 

SCHEDULE 1 - PAGE 6



--------------------------------------------------------------------------------

13. TRS Subsidiary, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since November 12, 2002.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 3583806.

Federal Tax Identification Number: 52-2356700.

14. TRS Leasing, Inc., a Virignia corporation, has been operating under said
name and identity or corporate structure without change since November 1, 2001.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 0567078-1.

Federal Tax Identification Number: 52-2356700.

 

SCHEDULE 1 - PAGE 7



--------------------------------------------------------------------------------

15. CDOR San Spring, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since August 12, 2015.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 5802849.

Federal Tax Identification Number: 52-1889549.

16. TRS San Spring, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since August 12, 2015.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 5802840.

Federal Tax Identification Number: 52-2356700.

 

SCHEDULE 1 - PAGE 8



--------------------------------------------------------------------------------

SCHEDULE 1-1

DESCRIPTION OF ASSIGNORS

17. CDOR AUS LOUIS, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since February 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6302361.

Federal Tax Identification Number: 52-1889549.

18. CDOR LEX LOWRY, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since February 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6302365.

Federal Tax Identification Number: 52-1889549.

 

SCHEDULE 1-1 - PAGE 1



--------------------------------------------------------------------------------

19. CDOR TLH MAGNOLIA, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since February 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6302348.

Federal Tax Identification Number: 52-1889549.

20. TRS AUS LOUIS, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
February 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6302353.

Federal Tax Identification Number: 52-2356700.

21. TRS LEX LOWRY, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
February 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

 

SCHEDULE 1-1 - PAGE 2



--------------------------------------------------------------------------------

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6302356.

Federal Tax Identification Number: 52-2356700.

22. TRS TLH Magnolia, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since February 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6302359.

Federal Tax Identification Number: 52-2356700.

 

SCHEDULE 1-1 - PAGE 3



--------------------------------------------------------------------------------

SCHEDULE 1-2

DESCRIPTION OF ASSIGNORS

23. CDOR MCO VILLAGE, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since May 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6397576.

Federal Tax Identification Number: 52-1889549.

24. TRS MCO VILLAGE, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since May 1, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6397578.

Federal Tax Identification Number: 52-2356700.

 

SCHEDULE 1-2 - PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 1-3

DESCRIPTION OF ASSIGNORS

25. CDOR ELP EDGE, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
July 19, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6484399.

Federal Tax Identification Number: 52-1889549.

26. TRS ELP EDGE, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
July 19, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6484418.

Federal Tax Identification Number: 52-2356700.

27. CDOR AUS CASEY, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since July 19, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

 

SCHEDULE 1-3 - PAGE 1



--------------------------------------------------------------------------------

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6484401.

Federal Tax Identification Number: 52-1889549.

28. TRS AUS CASEY, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
July 19, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6484416.

Federal Tax Identification Number: 52-2356700.

 

SCHEDULE 1-3 - PAGE 2



--------------------------------------------------------------------------------

SCHEDULE 1-4

DESCRIPTION OF ASSIGNORS

29. CDOR AUS TECH, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
July 19, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6484410.

Federal Tax Identification Number: 52-1889549.

30. TRS AUS TECH, LLC, a Delaware limited liability company, has been operating
under said name and identity or corporate structure without change since
July 19, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6484406.

Federal Tax Identification Number: 52-2356700.

 

SCHEDULE 1-4 - PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 1-5

DESCRIPTION OF ASSIGNORS

31. CDOR CHS HOLIDAY, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since December 18, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6667874.

Federal Tax Identification Number: 52-1889549.

32. TRS CHS HOLIDAY, LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since December 18, 2017.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814 and 1800 Pasewalk
Avenue, Suite 200, Norfolk, Nebraska 68701

Mailing address: 4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814

Organizational Identification Number: 6667875.

Federal Tax Identification Number: 52-2356700.

33. SPRING STREET HOTEL PROPERTY LLC, a Delaware limited liability company, has
been operating under said name and identity or corporate structure without
change since July 19, 2016.

 

SCHEDULE 1-5 - PAGE 1



--------------------------------------------------------------------------------

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814, 1800 Pasewalk Avenue,
Suite 200, Norfolk, Nebraska 68701 and 40 West 57th Street, 29th Floor, New
York, New York 10019

 

Mailing address: 1800 Pasewalk Avenue, Suite 200, Norfolk, NE 68701

Organizational Identification Number: 6101153.

Federal Tax Identification Number: 81-3395281.

34. SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company, has been
operating under said name and identity or corporate structure without change
since July 19, 2016.

Names and Tradenames used within the last five years: None

Location of all chief executives offices over last five years:

4800 Montgomery Lane, Suite 220, Bethesda, Maryland 20814, 1800 Pasewalk Avenue,
Suite 200, Norfolk, Nebraska 68701 and 40 West 57th Street, 29th Floor, New
York, New York 10019

Mailing address: 1800 Pasewalk Avenue, Suite 200, Norfolk, NE 68701

Organizational Identification Number: 6101519.

Federal Tax Identification Number: 81-3380357.

 

SCHEDULE 1-5 - PAGE 2